Title: From George Washington to Colonel Alexander Spotswood, 8 April 1777
From: Washington, George
To: Spotswood, Alexander



Dear Sir,
Morris Town April 8th 1777.

I am sorry to find by your Letter of yesterdays date that your Regiment is so much reduced—Let me beseech you to use every possible means to collect your Men together, & not suffer some to be in one place, some in another &ca—and let me also entreat you, to charge

your Recruiting Officers in explicit, and positive terms to be exceedingly attentive to that duty, as idleness and dissipation will not meet with the smallest countenance. Your other Officers are to attend the Regiment closely and not suffer’d, under various excuses, to be idling their time away in Philadelphia or elsewhere. Another thing I shall earnestly recommend to you; and that is to see that your Officers are correct in their returns & made to account satisfactorily for every Man that is not present. I shall be rigid in this respect with the new Army, and would have you announce it in time to your Officers.
Till you hear further from me, you will please to receive your Orders from General Putnam—Embrace every oppertunity to be drilling your Men. attend more to the Manouvres, than the Manual Exercise—To march well—wheel in order—and go through the Platoon Exercise, are essential. the other parts of the Manual Exercise thô well enough to be known (if time would admit of it) is more useful on a parade than in actual Service. I am very sincerely Dr Sir Yr Most Obedt Sert

Go: Washington

